Title: From George Washington to James Clinton, 6 November 1780
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters Prackness Novembr 6th 1780
                        
                        From the advices which I have this day received from the Governor and General Schuyler, I have directed
                            General Heath to detach the remainder of the New York Brigade or such part as he can conveniently spare to Albany you will
                            dispose of them as there may be occasion.
                        From some circumstances there is reason to apprehend Treachery in the Northern Quarter. I have therefore
                            desired General Schuyler to consult with you and upon a further investigation if it should appear necessary to secure a
                            certain person, you are to concert measures for having him apprehended suddenly and sent down the Country under a proper
                            guard. You need not be cautioned against lisping the most distant hint of this business. I am Dear Sir Your most Obedt
                            Servant
                        
                            Go: Washington
                        
                        
                            P.S. Should you receive intelligence that the enemy have gone off before the Troops reach Albany you
                                will take the speediest method of meeting and Countermanding them.
                        

                    